339 S.W.3d 518 (2011)
Leroy COLLINS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95042.
Missouri Court of Appeals, Eastern District, Division Four.
March 8, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 12, 2011.
Application for Transfer Denied June 28, 2011.
Gwenda R. Robinson, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Mary H. Moore, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR., J. and NANCY L. SCHNEIDER, Sp.J.

ORDER
PER CURIAM.
Leroy Collins ("Movant") appeals the denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant contends the motion court erred in denying his motion because his plea lacked a sufficient factual basis.
We have reviewed the briefs of the parties, and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).